J-S64015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF THE ADOPTION OF:              IN THE SUPERIOR COURT OF
M.C.B. AND D.A.B.                                    PENNSYLVANIA



APPEAL OF: J.D.B., NATURAL FATHER
                                                    No. 988 WDA 2014


                     Appeal from the Order May 19, 2014
                 In the Court of Common Pleas of Erie County
              Orphans' Court at No(s): 68 & 68a IN Adoption 2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                       FILED OCTOBER 17, 2014

       J.D.B. (Father) appeals from the trial court’s order involuntarily

terminating his parental rights to his twin children, M.B. and D.B. (Children)

(born July 2011).1 Because Father made minimal progress in acquiring the

necessary skills to parent Children, despite one year of assistance and

county services, the court properly terminated his parental rights. Thus, we

affirm.

       Due to the fact that both Father and Mother have borderline mental

capacities,2 various social service agencies intervened to provide them in-

home assistance with basic parenting skills.    After months of assistance,

____________________________________________


1
 Mother’s rights to children were terminated by separate order. She has not
appealed that decision.
2
 Cognitive testing indicated that Father had an IQ of 78, in the borderline
mental retardation range.
J-S64015-14



parents made minimal progress; Children were removed from the home in

October 2012 and placed in a foster home.3 On October 18, 2012, Parents

stipulated with Erie County Office of Children and Youth (Agency) that

Children would be adjudicated dependent.             Parents admitted that Children

had poor hygiene at their doctors’ appointments, they made no progress

with program interventions and services provided to them prior to Children’s

birth, Children were left in their cribs with soiled diapers and covered in

feces, Father had trouble providing food for Children despite public

assistance, gas service had been shut off to the family home, Father did not

supervise Children appropriately and did not have the ability to meet the

basic needs of Children.           The Agency initiated services to assist with

parenting, budgeting, conditions in the home and the basic needs of

Children.

       Despite almost one year’s worth of assistance from two caseworkers,

an   occupational     therapist,    a    nutritionist,   a   physical   therapist,   and

representatives from service programs, Father has not progressed to the

point of unsupervised visits with Children. In January 2014, the goal was

changed from reunification to adoption.




____________________________________________


3
  In August 2012, re-referral was made to the Family Focus program due to
concerns about the twins’ lack of weight gain. However, despite intervention
efforts, the Children were placed in foster care.



                                           -2-
J-S64015-14



        On May 16, 2014, the court held a termination hearing during which

seven     witnesses    (including    several     Agency   caseworkers,   a   licensed

psychologist, a counselor, and Children’s foster mother) testified.          On May

19, 2014, the trial court entered an order involuntarily terminating Father’s

rights to Children pursuant to sections 2511(a)(1), (a)(2), (a)(5), and (b) of

the Adoption Act.4 This timely appeal follows.

        On appeal, Father presents the following issues for our consideration:

        (1)   Whether the trial court erred as a matter of law and/or
              abused its discretion in involuntarily terminating the
              Appellant’s paternal rights pursuant to § 2511(a)(1), (2),
              and (5) when the Appellant complied with all of the
              services and only asked for more services and time to
              learn to parent the children, greatly loved the children, and
              wanted to parent the children.

        (2)   Whether the trial court erred as a matter of law and/or
              abused its discretion in involuntarily terminating the
              Appellant’s paternal rights pursuant to § 2511(b) when the
              statutory requirements for termination had not been met,
              the Appellant was bonded to the children, loved the
              children, and such finding was contrary to the best
              interests of the children.

        Under 23 Pa.C.S. § 2511, the court must engage in a bifurcated

process prior to terminating parental rights. In re D.A.T., 91 A.3d 197 (Pa.

Super. 2014). Initially, the focus is on the conduct of the parent. Id. The

party seeking termination must prove by clear and convincing evidence that

the parent's conduct satisfies the statutory grounds for termination


____________________________________________


4
    23 Pa.C.S. §§ 2101-2938.



                                           -3-
J-S64015-14



delineated in section 2511(a). Id. See also In re adoption of S.M., 816

A.2d 1117 (Pa. Super. 2003) (in termination matters, burden of proof is on

party seeking termination to establish by clear and convincing evidence

existence   of   grounds   for   doing   so;   court   must   examine   individual

circumstances of each and every case and consider all explanations offered

by parent to determine if evidence in light of totality of circumstances clearly

warrants termination).

      Only after determining that the parent's conduct warrants termination

of his or her parental rights must the court engage in the second part of the

analysis:   determination of the needs and welfare of the child under the

standard of best interests of the child. In re Adoption of C.L.G., 956 A.2d

999, 1004 (Pa. Super. 2008) (en banc).           Although a needs and welfare

analysis is mandated by the statute, it is distinct from and not relevant to a

determination of whether the parent's conduct justifies termination of

parental rights under the statute. Id. One major aspect of the needs and

welfare analysis concerns the nature and status of the emotional bond

between parent and child. Id.

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003).       Our scope of review is limited to determining

whether the trial court’s order is supported by competent evidence. Id.

      Despite the fact that Father may have made a sincere effort to take

advantage of services provided to him by the agency to fulfil his parental

                                         -4-
J-S64015-14



obligations, it does not mean that he is capable of meeting Children’s

essential physical and emotional needs. In Adoption of B.J.R., 579 A.2d

906 (Pa. Super. 1990), this Court stated:

      A parent who is incapable of performing parental duties is
      equally as unfit as one who is unwilling to do so. In re
      Adoption of J.J., [] 515 A.2d at 891 [Pa. 1986] [quoting In re
      William L., [] 383 A.2d 1228, 1239 (1978)[.] Accordingly,
      proceedings to terminate the parental rights of mentally or
      physically impaired parents do not require the application of a
      more stringent "beyond a reasonable doubt" burden of proof.
      Id. [] 515 A.2d at 892. What is important is the demonstrated
      willingness and ability of the parent to perform, at a minimal
      level, his or her parental duties. [] Id. at 608.

Id. at 913 (emphasis added).

      The fact that Children “were never harmed [and] never suffered any

physical or sexual abuse,” Appellant’s Brief, at 12, is not the standard by

which we determine what is in their best interests. Moreover, the fact that

Father may have “acted in good faith,” id. at 13, and “complied with every

service offered, and took advantage of every visit”, id., is also not the

benchmark for being a fit parent. See In re J.W., 578 A.2d 952, 959 (Pa.

Super. 1990) (parenting requires "action as well as intent.").    In addition,

while Father, may feel that he needs further services or that he was never

provided the proper services by the Agency, we remind him that the State is

required to make reasonable efforts to promote family stability and preserve

the family unit.    In re A.L.D., supra.      Moreover, “when the goal of

preserving the family unit conflicts with the reality of the child(ren)’s unmet

irreducible essential needs, the dispositive question then becomes, to what


                                     -5-
J-S64015-14



extent may the parent be helped to meet those needs without permitting

those needs to go unmet.”           In re J.W., 578 A.2d 952, 959 (Pa. Super.

1990).     A parent who cannot meet the irreducible minimum requirements

set by the Juvenile Act within a reasonable time following state intervention

may properly be considered “unfit,” and may properly have parental rights

terminated. Id. at 958.

       Here, a caseworker testified that Parents were provided more services

than she had seen given to any other family in her thirteen years of

employment with the Agency.           N.T. Termination Hearing, 5/16/2014, at 83-

84.    Moreover, another caseworker testified that there were no other

temporary services that could be provided to help Father parent safely. Id.

at 132.5     The State is not required to extend services beyond what our

legislature has deemed a reasonable time “or require Herculean efforts by

CYS or other agencies after the goal has changed to adoption.”            In the

Interest of Feidler, 573 A.2d 587, 588 (Pa. Super. 1990); In the Interest

of S.A.D., 555 A.2d 123, 124-25 (Pa. Super. 1989). Moreover, an agency is

not required to provide services indefinitely if a parent is either unable or

unwilling to apply the instruction given.        In re R.T., 778 A.2d 670 (Pa.

Super. 2001).



____________________________________________


5
 Caseworkers testified that Parents needed constant supervision to properly
parent Children. N.T. Termination Hearing, 5/16/14, at 132.



                                           -6-
J-S64015-14



       Here, the record bears out the fact that the Agency provided Father

with relevant and consistent services to increase his parenting skills to the

level that he could be reunited with Children. However, the unfortunate fact

remains that, despite his compliance with all services provided, Father’s

progress remains minimal at best.              Serious safety concerns for Children

continue to exist in the family home and Father does not have the ability to

meet the basic needs of Children.              Under these circumstances, Father is

“unfit” to parent Children and termination is proper. In re J.W., supra.

       Instantly, Agency caseworkers testified that Father did not consistently

follow through with proper feeding and nutrition for Children, did not remedy

safety issues apparent in the family residence, and was unable to manage

the home.      These issues remained even after one year of services was

provided to Parents.       See In the Interest of A.L.D., 797 A.2d 326 (Pa.

Super. 2002) (if parent appears incapable of benefiting from reasonable

efforts supplied over realistic period of time, county CYS has fulfilled its

mandate and upon proof of satisfaction of reasonable good faith effort,

termination petition may be granted). Accordingly, we agree that the trial

court properly terminated Father’s parental rights under sections 2511(a)(1)

and 2511(a)(2).6       See 23 Pa.C.S. § 2511(a)(1) (termination of parental
____________________________________________


6
  "[W]e need only agree with [a trial court's] decision as to any one
subsection [of 2511(a), along with 2511(b),] in order to affirm the
termination of parental rights." In re B.L.W., 843 A.2d 380, 384 (Pa. Super.
2004) (en banc).



                                           -7-
J-S64015-14



rights warranted where “[t]he parent by conduct continuing for a period of

at least six months immediately preceding the filing of the petition either has

evidenced a settled purpose of relinquishing parental claim to a child or has

refused or failed to perform parental duties”); 23 Pa.C.S. § 2511(a)(2)

(termination of parental rights warranted where “[t]he repeated and

continued incapacity, abuse, neglect or refusal of the parent has caused the

child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.”).

      Finally, with regard to the evidence necessary to support termination

under section 2511(b) of the Adoption Act, we must consider whether the

termination of parental rights would best serve the developmental, physical

and emotional needs and welfare of the child. See In re C.M.S., 884 A.2d

1284, 1286-87 (Pa. Super. 2005). "Intangibles such as love, comfort,

security, and stability are involved in the inquiry into the needs and welfare

of the child." Id. at 1287 (citation omitted). The court must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond. See id.

      The fact that Father loves Children very much, Appellant’s Brief at 14,

and wants to be involved in every moment of their lives does not necessarily

mean that he is capable of meeting their needs and welfare under 2511(b).

Agency Caseworker Gaylene Abbott Faye testified that the Children walked

                                     -8-
J-S64015-14



right by Parents in the courthouse hallway, did not recognize them, and do

not ask about Parents.     N.T. Termination Hearing, 5/16/14, at 137-38.

Moreover, she testified that there has been no noticeable adverse effect on

the Children since visitation ceased and that there would be no negative

effect if Parents’ rights were terminated. Id. at 138. A caseworker testified

that Children never looked for affection or nurturing from Parents during

visits. Id. at 134.

      On the other hand, Children have developed a strong bond with foster

parents, in whose care they had been for 20 months at the time of the

termination hearing; they continue to thrive in their care. N.T. Termination

Hearing, 5/16/14, at 103, 108-109.          They have developed a strong

attachment to the foster family and crave the structure and routine of the

foster home. Id. at 141. Despite the bond Father may feel for Children,

they do not have a recognized, reciprocal bond with him. Most important,

however, is the fact that despite all of his efforts, the evidence demonstrates

that Father is simply incapable of meeting Children’s overall psychological

and physical needs on his own.       See In re D.A.T., (Pa. Super. 2014)

(termination   under   section   2511(b)   warranted   even   where   children

recognized Mother and may miss her to some degree, testimony indicated

that Mother is unable to meet child’s emotional, physical, and developmental

needs on her own or provide Child with healthy, safe environment, and had

not been able to do so for almost two years prior to termination hearing;

child's main sources of love, comfort, stability and security are foster

                                     -9-
J-S64015-14



parents). Accordingly, the Agency met its burden by clear and convincing

evidence and the trial court properly terminated Father’s parental rights

under section 2511(b).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2014




                                 - 10 -